Citation Nr: 1822742	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-28 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, characterized as posttraumatic-stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, including PTSD and bipolar disorder.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over this appeal is with the RO in Chicago, Illinois.  

The Board acknowledges that the Veteran filed a claim for entitlement to service connection for a psychiatric disorder, claimed as PTSD.  During the course of this appeal, his psychiatric symptoms have been diagnosed as PTSD, bipolar disorder, depression, antisocial personality disorder, substance abuse, and anxiety.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  In a February 2008 rating decision, the claim of entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD, was denied because there was not new and material evidence to reopen the previously denied claim, as there was no evidence of a current diagnosis of PTSD.  

2.  The evidence added to the record since the February 2008 rating decision relates to an unestablished fact that is necessary to substantiate the claim of service connection for an acquired psychiatric disorder.

3.  It is at least as likely as not that the Veteran's psychiatric disorder is related to active duty service.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision that denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  As the evidence received subsequent to the February 2008 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD, have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.102, 3.156 (2017).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, have been met.  38 U.S.C. §§ 1110, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

In this case the Veteran is claiming entitlement to service connection for an acquired psychiatric disorder.  The Veteran's claim has been previously denied by the RO in February 2008 on the basis that there was no new material evidence to reopen his previously denied claim for PTSD, as there was no evidence of a PTSD diagnosis.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

After a review of the evidence submitted since the February 2008 rating decision became final, the Board determines that the claim should be reopened.  The evidence now includes new medical evidence, including a VA examination, which raises the possibility that his psychiatric disorder, including PTSD, may be related to his active duty service.  Not only is this evidence "new" in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  Namely, it shows a diagnosis of a psychiatric disorder and a possible nexus between the psychiatric disorder and the Veteran's active duty service.  Therefore, the claim should be reopened on this basis.

Service Connection

The Veteran has claimed entitlement to service connection for a psychiatric disorder.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, based on the evidence of record, the Board determines that service connection is warranted for the Veteran's psychiatric disorder.  

As an initial matter, the Board notes that a Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disabilities noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111, 1132 (2012); 38 C.F.R. § 3.304(b) (2017).  

Here, the Board observes that while there is no evidence in the service treatment records of a psychiatric disorder upon entrance in to service, there is some evidence in the record to suggest that the Veteran's psychiatric disorder may have preceded his active duty service.  Nevertheless, there is no actual medical evidence from prior to service that would constitute clear and unmistakable evidence of a psychiatric disorder.  Of note, the April 2012 and July 2014 VA examiners indicated that the Veteran's psychiatric disorders, including PTSD, antisocial personality disorder, and bipolar disorder were "more likely than not" related to his childhood abuse by his mother and/or family history of mental illness.  Nevertheless, it appears that to the extent the examiners' findings may indicate the Veteran's psychiatric disorders preexisted service, these findings were largely based upon statements from the Veteran, and not based upon any medical documentation that was reviewed.  Moreover, the opinions from the examiners were not stated to the requisite degree of certainty in order to demonstrate a preexisting disorder by clear and unmistakable evidence.  Thus, the Board will accept that there was no psychiatric disability prior to service.

Next, it is also apparent that the Veteran's psychiatric disorder had its onset in service or shortly thereafter, as the service treatment records reflect treatment for a psychiatric disorder during service, characterized as "nerves."  Further, the post-service evidence indicates that the Veteran was treated in 1972 for a psychiatric disorder, diagnosed as paranoid schizophrenia.  He was also hospitalized several times shortly after service for psychiatric symptoms that included "nervousness" and depression.  It is also apparent to the Board that the Veteran's symptoms have persisted since service, as his current VA treatment records report that his psychiatric disorder, which has been re-characterized numerous times, has persisted since service with several psychiatric relapses that required additional hospitalizations.  Additionally, the Veteran has submitted several private medical opinions which indicate his psychiatric symptoms are related to active service. 

The Board notes that the negative medical evidence includes several VA examinations which indicate that the Veteran's psychiatric disorder is not related to service.  However, as previously discussed, there is no clear and unmistakable evidence that his psychiatric disorders preceded active service.  As a result, the Board finds that the evidence is in relative equipoise to support service connection given that the onset of his symptoms occurred during service with continuing complaints thereafter, as well as the opinions from the Veteran's medical providers.  

As such, the Board concludes that the weight of the evidence supports service connection for an acquired psychiatric disorder, or at the very least, the evidence is in equipoise and service connection should be granted.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

New and material evidence having been received, the application to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD, is granted, and the claim is reopened.  

Service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


